March 12th, 2010


LI ENERGY 3 INC.,
Av. Pardo y Aliaga 699 Of. 802
San Isidro, Lima
Perú
Attn:  Luis Saenz, Chief Executive Officer


Re.: SHARE PURCHASE AGREEMENT OFFER


Dear Sirs,


The purpose of this letter is to submit to you an offer of a “SHARE PURCHASE
AGREEMENT” (the “Offer” and the “Agreement”, respectively) to be entered into by
LI3 ENERGY, INC. on one side, and BEATRIZ SILVIA VAZQUEZ NISTICO and DANIEL
BORIS GORDON, on the other side.


This Offer will be considered as fully accepted if LI3 Energy Inc. delivers an
acceptance letter duly signed by its representative, in substantially the same
terms attached hereto as APPENDIX B (the “Acceptance Letter”,) within 1 day from
the reception of the present letter.


Once the Offer is accepted:


 
(i)
the Agreement will be governed by the terms and conditions set forth in the
APPENDIX A attached to this Offer, and,



 
(ii)
Mr. Claudio Antonio Larotonda and Mrs. Marbeglys Josefina Arcaya –as spouses of
BEATRIZ SILVIA VAZQUEZ NISTICO and DANIEL BORIS GORDON respectively- shall
furnish to LI3 Energy Inc. with written evidence of the granting of their
consent to the Agreement in the terms of Section 1277 of the Argentine Civil
Code in substantially the same terms attached hereto as APPENDIX C (the
“Spouses’ Consent”).



Yours sincerely,


/s/ Beatriz Silvia Vásquez Nistico
Beatriz Silvia Vásquez Nistico
 
/s/ Daniel Boris Gordon
Daniel Boris Gordon


 

--------------------------------------------------------------------------------

 

ACCEPTANCE LETTER
 
March 12th, 2010


BEATRIZ SILVIA VAZQUEZ NÍSTICO
DANIEL BORIS GORDON
Reconquista 1016 4th. Floor
C1003ABV Buenos Aires
Argentina


Re: ACCEPTANCE LETTER


Dear Sir,


We hereby fully accept your SHARE PURCHASE AGREEMENT OFFER sent through the
letter dated March 12th, 2010.


Yours Sincerely,


LI3 ENERGY, INC.


Per:
/s/ Luis Saenz
 
Name:  Luis Saenz
 
Title:  CEO

I have the authority to bind the Corporation

 

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
SHARE PURCHASE AGREEMENT
 
Among

 
LI3 ENERGY, INC.
 
- and -
 
BEATRIZ SILVIA VAZQUEZ NÍSTICO
 
and -

 
DANIEL BORIS GORDON

 
Dated as of March 12, 2010
 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 
 
Table of Content
 
1.
INTERPRETATION
 
2
1.1
Definitions
 
2
1.2
Other Terms
 
4
1.3
Other Definitional Provisions
 
4
2.
SALE AND PURCHASE
 
4
2.1
Sale and Purchase
 
4
2.2
Allocation of payments
 
4
2.3
Bank Account
 
5
2.4
Closing
 
5
2.5
Pledge
 
5
3.
REPRESENTATIONS AND WARRANTIES OF SELLERS
 
5
3.1
Organization, etc
 
5
3.2
Authority to Perform and Execute the Agreement
 
5
3.3
Ownership of Shares
 
5
3.4
No conflicto
 
5
3.5
Rights Relating to Purchased Shares
 
6
3.6
Capitalization; No Liens
 
6
3.7
Subsidiaries
 
6
3.8
Financial Information
 
6
3.9
Changes. Etc
 
6
3.10
Taxes
 
7
3.11
Compliance
 
7
3.12
Consents and Approvals
 
7
3.13
Litigation. Etc
 
7
3.14
Employee Benefit Matters
 
8
3.15
Labor Matters.
 
8
3.16
Voting and Other Agreements
 
8
3.17
Brokers
 
8
3.18
Properties
 
8
3.19
Environmental Matters
 
8
3.20
Insurance
 
9
3.21
Intellectual Property
 
9
3.22
Master Option Agreement
 
9
3.23
Mining Representations
 
10
4.
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
10
4.1
Organization, etc
 
11
4.2
Authority to Perform and Execute the Agreement
 
11
4.3
No Conflict
 
11
4.4
Consents and Approvals
 
11
4.5
Absence of Litigation
 
11
4.6
Financing
 
11
5.
CERTAIN COVENANTS
 
11
5.1
Taxes
 
11
5.2
Conduct of Business Prior to the Closing
 
11
5.3
Due diligence
 
12
5.4
Books and Records
 
12
5.5
Confidentiality
 
12
5.6
Authorizations; Consents and Notices
 
13
5.7
Mining Covenants
 
13
6.
CONDITIONS TO THE CLOSING
 
13
6.1
Bring Down Representations, Warranties and Covenants
 
13
6.2
Delivery of Closing Documentation
 
14
6.3
Amendment to the Company’s Estatuto
 
14
6.4
Transfer of Mining Properties
 
14
6.5
Category of Minerals
 
14


 

--------------------------------------------------------------------------------

 


6.6
Satisfaction with Due Diligence
 
14
6.7
Closing of Master Option Agreement
 
14
6.8
Bring Down Representations and Warranties by Purchasers
 
14
6.9
Non-Performance of Conditions
 
14
7.
INDEMNIFICATION
 
15
7.1
Indemnification by Sellers.
 
15
7.2
Indemnification Procedures; Third Party Claims
 
15
7.3
Indemnification by the Purchaser
 
16
8.
MISCELLANEOUS
 
16
8.1
Survival of Representations and Warranties: Severability
 
16
8.2
Waivers and Amendments
 
16
8.3
Notices. Etc
 
16
8.4
Dispute Resolution
 
16
8.5
Governing Law
 
17
8.6
Successors and Assigns, etc
 
17
8.7
Spousal Consents
 
17
8.8
Entire Agreement
 
17
8.9
Severability
 
18
8.10
Titles and Subtitles
 
18
8.11
Delays or Omissions
 
18
8.12
Expenses
 
18
8.13
Disclosure Supplements
 
18
8.14
Future Performance
 
18
         
Schedule “(c)” - Evidence of Assignment and Consent
     
Schedule “1.1(a)1” - Mining Rights Purchase Agreement
     
Schedule “1.1(a)2” – Properties
     
Schedule “2.2” - Sellers shareholding
     
Schedule “2.3” - Sellers bank account
     
Schedule “2.5” – Pledge
     
Schedule “3.8” - Financial Information
     
Schedule “3.9” – Changes
     
Schedule “3.10” – Taxes
     
Schedule “3.11” - Operating Approvals
     
Schedule “3.12” - Consents and Approvals
     
Schedule “3.13”- Litigation
     
Schedule “3.15”- Labor Matters
     
Schedule “3.18” – Properties
     
Schedule “3.19(b)” - Environmental Claims
     
Schedule “8.3” - Contact Detail
   


 

--------------------------------------------------------------------------------

 
 
SHARE PURCHASE AGREEMENT
 
THIS AGREEMENT is made as of the 12 day of March, 2010 (the "Effective Date")
 
AMONG:
 
LI3 ENERGY INC.,
a corporation formed under the laws of Nevada
 
(hereinafter called "Purchaser") ON THE FIRST PART and –
 
 
-

BEATRIZ SILVIA VAZQUEZ NÍSTICO
an individual ordinarily residing in Argentina
 
(hereinafter called "Nístico") ON THE SECOND PART and –
 
 
-

DANIEL BORIS GORDON,
an individual ordinarily residing in Argentina
 
(hereinafter called "Gordon") ON THE THIRD PART
 
RECITALS
 
 
(a)
Nístico and Gordon (each a “Seller” and collectively, the "Sellers")
beneficially own all of the issued and outstanding shares of Notoenergy S.A.
(the “Company”), where the Company beneficially owns a one hundred percent
(100%) interest in the Properties (as defined herein) known as the Cauchari
brines, located in Puna, Argentina; and

 
 
(b)
Puna Litihium Corporation (“Puna”) entered into a letter of intent dated
November 23rd, 2009 with Lacus Minerals S.A. (“Lacus”), and the Sellers (the
"Letter of Intent"), where the Sellers granted to Puna an option to acquire all
of the issued and outstanding shares of the Company.

 
 
(c)
Puna and Purchaser entered, on the date hereof, into an assignment agreement,
pursuant to which Puna assigned to Purchaser, Puna’s rights and obligations
under the Letter of Intent, subject to the terms and conditions set forth
thereunder, and the Sellers have provided their consent to such assignment, as
evidenced in Schedule “(c)” hereto.

 
 
(d)
Sellers and Purchaser have decided to terminate the Letter of Intent, and have
agreed that all rights and obligations between them will be governed by the
terms and conditions set forth in this Agreement, provided that all terms and
conditions set forth in the Letter of Intent will be superseded by the terms and
conditions set forth herein.

 
 
(e)
As a result of above and subject to the prior occurrence of the execution and
closing of a certain master option agreement entered on the date hereof by and
between Lacus and Purchasers (the “Master Option Agreement”), Purchaser wishes
to acquire one hundred percent (100%) of the issued and outstanding shares of
the Company (the "Purchased Shares") and, as a result, a one hundred percent
(100%) interest in the Properties, pursuant and subject to the terms and
conditions of this Agreement.


 
1

--------------------------------------------------------------------------------

 
 
NOW THEREFORE THIS AGREEMENT WITNESSES THAT, in consideration of the premises
and mutual covenants and agreements herein set forth, the parties hereto hereby
agree as follows:
 
SECTION 1 INTERPRETATION
 
1.1
Definitions.  Unless the context otherwise requires, in this Agreement, the
following terms shall have the meanings set out below:

 
“Affiliate” means with respect to any Person at any time, any other Person that,
directly or indirectly, through one or more intermediaries controls, is
controlled by or is under common control with such Person. For the purpose of
this definition, "control" (including the terms "controlling", "controlled by"
and "under common control with"), as used with respect to any Person shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract, agency or otherwise.
 
“Agreement” means this Share Purchase Agreement, including the recitals herein
and the schedules hereto, all as amended from time to time.
 
“Applicable Laws” means all federal, provincial, territorial, municipal and
local Laws (statutory or common), rules, resolutions, ordinances, regulations,
grants, concessions, franchises, licenses, orders, directives, judgments,
decrees, and other governmental restrictions, including permits and other
similar requirements, whether legislative, municipal, administrative or judicial
in nature, including Environmental Laws, which are applicable to the Parties and
the Properties, regardless of whether or not in existence or enacted or adopted
hereafter; provided, however, nothing in this definition is intended to make
Laws applicable to the Parties during periods when the Laws are not applicable
by their terms or the timing of their enactment.
 
“Argentine GAAP” means Generally Accepted Accounting Principles in Argentina as
recommended in the handbook of the Argentine Institute of Chartered Accountants.
 
“Closing" has the meaning ascribed thereto in Section 2.4 of this Agreement.
 
“Closing Date" has the meaning ascribed thereto in Section 2.4 of this
Agreement.
 
“Company” has the meaning ascribed thereto in Recital (a) of this Agreement.
 
“Dispute” has the meaning ascribed thereto in Section 8.4(a) of this Agreement.
 
"Effective Date" has the meaning ascribed thereto in the heading of this
Agreement.
 
"Estatutos" means with respect to any corporate entity, the by-laws of such
corporate entity.
 
“First Category of Minerals” means the category and minerals identified under
Section 3 of the Argentinean Mining Code.
 
“Gordon” means Daniel Boris Gordon.
 
“Initial Purchase Price” has the meaning ascribed thereto in Section 2.1(a) of
this Agreement.
 
"Knowledge of a Seller" or "to a Seller's knowledge" means, with respect to
matters relating to a Seller, the actual knowledge of the relevant Seller with
respect to such matters and, in the case of any matters relating to the Company,
the actual knowledge, after due inquiry, of any of the current directors.

 
2

--------------------------------------------------------------------------------

 
 
“Lacus” has the meaning ascribed thereto in Recital (b) of this Agreement.
 
"Letter of Intent" has the meaning ascribed thereto in Recital (b) of this
Agreement.
 
"Lien" means any mortgage, pledge or other encumbrance having the effect of
constituting a security interest.
 
"Losses" has the meaning ascribed thereto in Section 7.1(a) of this Agreement.
 
“Master Option Agreement” has the meaning ascribed thereto in Recital (e) of
this Agreement.
 
"Material Adverse Change" "Material Adverse Effect" means any change in, or
effect on, the Company that is materially adverse to the results of operations
or the financial condition of the Company, taken as a whole, after giving effect
to this Agreement and the transactions contemplated hereby.
 
“Mining Authority” means the Mining Court of the Province of Salta.
 
"Mining Fees" means fees to be paid under the Properties’ files, as requested by
Section 213, 215, 216 and any other relevant section of the Argentinean Mining
Code.
 
“Mining Rights Purchase Agreement” means the mining rights purchase agreement
attached hereto as Schedule “1.1(a)1”, entered into by and between the Recorded
Owners and the Company -by means of pubic deed- on February 22nd, 2010, pursuant
to which the Company acquired the Properties from the Recorded Owners for the
consideration established therein. This deed reflects the exact content of the
private document executed by and between the Recorded Owners and the Company on
November 18th, 2009.
 
“Nístico” means Beatriz Silvia Vázquez Nístico.
 
"Operating Approvals" has the meaning ascribed thereto in Section 3.11 of this
Agreement.
 
"Person" means any natural person, corporation, association, partnership,
organization, business, firm, joint venture, trust, unincorporated organization
or any other entity or organization, including a government or any political
subdivision, department or agency of any government.
 
“Pesos” or “$” means the currency of Argentina which at the relevant time is
legal tender for the payment of public or private debts.
 
“Properties” means those mining properties identified in Schedule “1.1(a)2”
hereto, which were acquired by the Company from the Recorded Owners under the
Mining Rights Purchase Agreement.
 
“Puna” has the meaning ascribed thereto in Recital (b) of this Agreement.
 
"Purchased Shares" has the meaning ascribed thereto in Recital (e) of this
Agreement.
 
"Purchase Price" has the meaning ascribed thereto in Section 2.1 of this
Agreement.

 
3

--------------------------------------------------------------------------------

 
 
“Purchaser” means LI3 Energy, INC.
 
“Recorded Owners” means Daniel Boris Gordon and Claudio Larotonda.
 
“Remaining Purchase Price” has the meaning ascribed thereto in Section 2.1(b) of
this Agreement.
 
"Request" has the meaning ascribed thereto in Section 8.4(a) of this Agreement.
 
“Second Category of Minerals” means the category and minerals identified under
Section 4 of the Argentinean Mining Code.
 
"Sellers" has the meaning ascribed thereto in Recital (a) of this Agreement.
 
"Taxes" means all taxes, charges, fees, levies or other assessments, including
without limitation, all net income, gross income, ad valorem, value added,
turnover, transfer, franchise, profits, license, withholding, payroll,
employment, excise, estimated, severance, stamp, occupation, property or other
taxes, customs duties, fees, assessments or charges of any kind whatsoever,
together with any interest and any penalties, additions to tax or additional
amounts imposed by any Argentine tax authories, including any local taxing
authority and any political subdivision, instrumentality, agency or similar body
of any Argentine or local tax authorityies.
 
"Tax Returns" means all returns, declarations, reports, estimates, information
returns and statements and other documents of, relating to, or required to be
filed in respect of any and all Taxes.
 
“U.S. dollars” or “US$” means the currency of the United States of America which
at the relevant time is legal tender for the payment of public or private debts.
 
1.2
Other Terms. Other terms may be defined elsewhere in the text of this Agreement
and, unless otherwise indicated, shall have such meaning throughout this
Agreement.

 
1.3
Other Definitional Provisions. The words "hereof", "herein" and "hereunder" and
words of similar import, when used in this Agreement, shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
terms defined in the singular shall have a comparable meaning when used in the
plural, and vice versa.

 
SECTION 2 – SALE AND PURCHASE
 
2.1
Sale and Purchase. Upon the terms and subject to the conditions of this
Agreement, Sellers will sell to the Purchaser and the Purchaser will purchase
from Sellers on the Closing Date (as defined below) the Purchased Shares, for an
aggregate amount of US$300,000.00 (the "Purchase Price"), payable as follows,
subject to the conditions set forth in Section 6:

 
 
(a)
$200,000.00 as of Effective Date (the “Initial Purchase Price”);

 
 
(b)
$100,000.00 as of Closing Date (the “Remaining Purchase Price”).

 
2.2
Allocation of payments. The Purchase Price shall be allocated between the
Sellers pro rata to their respective ownership interests in the Company, as set
forth in Schedule “2.2” hereto.


 
4

--------------------------------------------------------------------------------

 
 
2.3
Bank Account. Payment of the Purchase Price shall be done in immediately
available funds, by wire transfer to the account(s) indicated in Schedule “2.3”
hereto.

 
2.4
Closing. Upon the terms and subject to the conditions of this Agreement, the
purchase and sale of the Purchased Shares shall take place at the offices of
HOLT Abogados, located at Av. Santa Fe 1592, 4th Floor, Buenos Aires, Argentina
at 10:00 a.m. (Buenos Aires, Argentine time) at a closing (the "Closing") on the
date on which all the conditions to the Closing set forth in Section 6 have been
satisfied or waived, but in any event the Closing Date shall be no later than 90
days following the Effective Date, or at such other time and place as Sellers
and the Purchaser may mutually agree upon in writing (the day on which the
Closing takes place being hereinafter referred to as the "Closing Date").

 
Upon the terms and subject to the conditions of this Agreement, at the Closing,
Sellers shall take such actions as may be necessary under Applicable Law for the
Company to register the Purchased Shares in the Purchaser's name and Purchaser
shall pay the Seller the Remaining Purchase Price.
 
2.5
Pledge. Sellers agree to, as of Effective Date, pledge all the Purchase Shares
in favour of Purchaser until Closing takes place, in the terms and conditions
set forth in Schedule “2.5” hereof.

 
SECTION 3 - REPRESENTATIONS AND WARRANTIES OF SELLERS
 
Each Seller hereby severally and jointly with each other represents and warrants
to the Purchaser as of the date hereof and as of the Closing Date as follows:
 
3.1
Organization, etc. The Company is a corporation duly organized and validly
existing under the laws of Argentina and has all requisite corporate power and
authority to conduct its business and enter into this transaction

 
3.2
Authority to Perform and Execute the Agreement. Seller has all requisite right,
power and authority and full legal capacity to enter into this Agreement, to
carry out its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by Seller and
the consummation by Seller of the transactions contemplated hereby have been
duly authorized by all necessary action on the part of Seller, and no other
proceedings (corporate or otherwise) on its part are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby. This Agreement
has been duly executed and delivered by Seller and assuming the due
authorization, execution and delivery by the Purchaser, constitutes the legal,
valid and binding obligation of Seller enforceable against it in accordance with
its terms.

 
3.3
Ownership of Shares. Seller owns the shares set forth opposite its name on
Schedule “2.2” and has good and marketable title to such shares, free and clear
of all Liens. Upon delivery to the Purchaser of the Purchased Shares and
registration of the transfer of the Purchased Shares on the Company's
Shareholders' Book and payment of the Purchase Price by the Purchaser as herein
provided, the Purchaser will receive good and marketable title to such Purchased
Shares, free and clear of all Liens.

 
3.4
No conflict. The execution, delivery and performance of this Agreement by Seller
or the consummation of the transactions contemplated hereby do not

 
 
(a)
conflict with or violate any Applicable Law applicable to Seller or the Company,
and


 
5

--------------------------------------------------------------------------------

 
 
 
(b)
conflict with, or result in a breach of or default under, any terms or
conditions of the Estatutos or other organizational documents of Seller and the
Company.

 
3.5
Rights Relating to Purchased Shares. Neither of the Sellers nor any other third
party has any right of first refusal or preemptive rights in connection with the
sale of the Purchased Shares.

 
3.6
Capitalization; No Liens.

 
 
(a)
All the issued and outstanding capital stock of the Company consists of 60,000
shares of common stock par value each of $1. All the Purchased Shares have been
duly authorized and are fully paid and non assessable. All the issued and
outstanding Purchased Shares are held by each shareholder and in such amounts as
set forth in Schedule “2.2”.

 
 
(b)
There are no outstanding rights, plans, options, warrants, calls, conversion
rights or any obligations, agreements, arrangements or commitments of any
character, either firm or conditional (including without limitation pursuant to
uncapitalized capital contributions) obligating the Company to issue, deliver or
sell, or cause to be issued, delivered or sold, any shares of capital stock or
any securities exchangeable for, or convertible into, shares of capital stock of
the Company or obligating the Company to grant, extend or enter into any such
agreement, arrangement, requirement or commitment or providing for the right on
the part of any shareholder to subscribe for such shares.

 
3.7
Subsidiaries. The Company has no subsidiaries.

 
3.8
Financial Information.

 
 
(c)
The audited consolidated balance sheet for the Company dated as of June 30th,
2009 and the related statements of income prepared in accordance with Argentine
GAAP with only such deviations from Argentine GAAP as are referred to in the
notes to the Company's financial statements, are set forth hereto as Schedule
“3.8”.

 
 
(d)
The books and records of the Company have been maintained in accordance with
Argentine GAAP and otherwise in a manner customary in the industry sector in
Argentina. Also, the Company's practices with respect to such books and records
are in accordance in all material respects with the Company's policies and
procedures.

 
 
(e)
The Company has not declared any dividends or distributions to shareholders with
respect to the Purchased Shares since June 30th 2009.

 
3.9
Changes. etc. Except as provided in Schedule “3.9”, since June 30, 2009 until
the day hereof

 
 
(a)
the Company has been operated  consistent with past practice, and

 
 
(b)
there has been no change in the business, condition (financial or otherwise),
affairs, operations, assets or properties of the Company, other than changes in
the ordinary course of business, consistent with the past practice, which would
not, either individually or in the aggregate, constitute a Material Adverse
Change.


 
6

--------------------------------------------------------------------------------

 
 
3.10
Taxes.

 
 
(a)
Except as set forth in Schedule “3.10” and such matters that would not have a
Material Adverse Effect, the Company has within the time and in the manner
prescribed by Applicable Law (including the right to legally benefit loss
carried forward schemes), paid all Taxes (and filed on a timely basis all Tax
Returns required to be filed, which Tax Returns were true, complete and correct)
that are due and payable on or prior to the Closing Date, including any such
Taxes due and payable pursuant to the terms of all Tax Returns, filed with the
corresponding authorities on a timely basis in respect of all periods on or
prior to the Closing Date; provided, however, this representation and warranty
shall not be deemed to be breached due to the imposition of any Retroactive Tax.
Retroactive Tax shall mean any Tax due or claimed pursuant to any Applicable Law
enacted after the date of this Agreement in respect of any period on or prior to
the Closing Date, including any interpretation or change in interpretation of
any Applicable Law with respect to any Tax existing or in effect on or prior to
the Closing Date.

 
 
(b)
There are no liens for Taxes upon the assets of any of the Company except liens
for Taxes not yet due and payable.

 
 
(c)
Except as set forth in Schedule “3.10” (which shall set forth the nature of the
proceeding, the type of return, the deficiencies proposed or assessed including
the amount thereof and the taxable year in question) no audits or other
administrative proceedings, examinations, or court proceedings are presently
pending against the Company with regard to any Taxes or Tax Returns.

 
3.11
Compliance. Except as would not have a Material Adverse Effect or as provided
for in Schedule “3.11”, the Company has or has obtained or made all material
permits, approvals, authorizations, registrations, qualifications and filings
with and under all Argentine Applicable Laws, authorities and agencies that are
required to enable it to carry on its prospective business in the future (the
"Operating Approvals"), and all such Operating Approvals are in full force and
effect with respect to the Company and no suspension of them in writing.

 
3.12
Consents and Approvals. Except as provided in Schedule “3.12”, no consent,
approval or authorization of, or declaration of filing with, any governmental,
judicial or regulatory authority on the part of the Company or Seller is
required for the valid execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby by Sellers.

 
3.13
.Litigation. etc. Except as set forth in Schedule “3.13”, there is no suit,
claim, action, proceeding or investigation pending or, to the Seller's
Knowledge, threatened, including without limitation by any third party,
government or governmental agency which either individually or in the aggregate,
if adversely determined to the Company is likely to result in a Material Adverse
Change or in any impairment of the right or ability of the Company to carry on
its business as purported to be conducted and none which questions the validity
of this Agreement or any action taken or to be taken in connection herewith.
Except as set forth in Schedule “3.13” the Company is not a party or subject to
the provisions of any order, injunction, judgment or decree of any court or
government agency or instrumentality (other than government decrees of general
applicability) which may reasonably be expected to adversely affect its
prospective businesses; there is no action, suit, proceeding or investigation by
the Company currently pending or which the Company intends to initiate which may
reasonably be expected to result in a Material Adverse Change.


 
7

--------------------------------------------------------------------------------

 
 
3.14
Employee Benefit Matters. There are no material bonus, stock option, stock
purchase, incentive, deferred compensation, retiree medical or life insurance,
supplemental retirement, severance or other related employee benefit plans,
programs or arrangements, and all material employment or compensation
agreements, in each case for the benefit of, or relating to, current employees
and former employees of the Company.

 
3.15
Labor Matters. Schedule “3.15” lists as of the date of this Agreement any
collective bargaining agreement or other labor union contract applicable to
persons employed by the Company. There are no grievances outstanding against the
Company under any such agreement or contract which would have a Material Adverse
Effect and there are no strikes, slowdowns, work stoppages, lockouts, or threats
thereof, by or with respect to any employees of such Company which would have a
Material Adverse Effect.

 
3.16
Voting and Other Agreements. There are no stockholder agreements, voting trusts,
proxies or other similar agreements or understandings in effect with respect to
the voting or transfer of any of the Purchased Shares.

 
3.17
Brokers. No broker, finder or investment banker is entitled to any brokerage,
finder's or other fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
the Sellers.

 
3.18
Properties. Except as provided in Schedule “3.18”, the Company has goods and
marketable title and the right of possession to all real properties

 
3.19
Environmental Matters

 
 
(a)
For the purposes of this Agreement:

 
 
(i)
"Environmental Matters" means any matter arising out of, relating to or
resulting from pollution, protection of the environment and human health or
safety, health or safety of the public or employees, sanitation, and any matters
relating to emissions, discharges, releases or threatened releases of
environmentally relevant materials or otherwise arising out of, resulting from
or relating to the presence, manufacture, packaging, labeling, processing,
distribution, use, generation, treatment, storage, disposal, transport or
handling or exposure to environmentally relevant materials or arising out of,
resulting from, or relating to compliance with Environmental Laws.

 
 
(ii)
"Environmental Costs" means, without limitation, any costs of investigation,
remediation, removal, or other response actions, losses liabilities,
obligations, payments, damages (including, but not limited to, bodily injury,
death or property damage), civil or criminal fines or penalties, costs of
shutdown, diminution in operations, product withdrawals or discontinuance of
distribution of products (including, but not limited to, direct or indirect
damages), judgments, settlements, interest, costs and expenses (including
attorney's fees and costs) arising out of, relating to or resulting from any
Environmental Matter.

 
 
(iii)
"Environmental Laws" means, without limitation any Argentine Applicable Law
governing Environmental Matters (including without limitation prescribed work
practices, and technical or other standards issued by competent organizations
which relate to Environmental Matters), as the same have been or may be amended
from time to time, including any law providing any right or remedy with respect
to Environmental Matters, and all applicable judicial and administrative
decisions, orders, and decrees relating to Environmental Matters.


 
8

--------------------------------------------------------------------------------

 
 
 
(iv)
"Environmental Permits" means permits, licenses, authorizations, certificates,
registrations and other governmental consents and approvals.

 
 
(b)
To Seller's Knowledge, the operations and activities of the Company, comply in
all applicable Environmental Laws and, except as provided in Schedule “3.19(b)”
there are no claims, notices, civil, criminal or administrative actions, suits,
hearings, investigations, penalty assessments, inquiries or proceedings pending,
asserted or, to the Seller's Knowledge, threatened by any governmental or other
entity that are based on or related to any Environmental Matters including,
without limitation, the violation of any Environmental Laws or the violation of
or the failure to have any required Environmental Permits. To Seller's
Knowledge, there are presently no outstanding judgments, decrees or orders of
any court or governmental or administrative agency against or affecting the
Company arising from, relating to or resulting from Environmental Matters.

 
3.20
Insurance. The Company is, insured with reputable insurers against all risks
normally insured against by companies of the same type and in the same line of
business as required under Applicable Law, all of the insurance policies or
bonds maintained by them are in full force and effect, all premiums due and
owing thereunder through the date hereof have been paid in full, and all
material claims under such insurance have been filed in due and timely fashion.
To Seller's Knowledge, such insurance coverage is generally in such form and
amounts as is customarily maintained by prudent business persons engaged in the
same or similar lines of business.

 
3.21
Intellectual Property.

 
 
(a)
The Company owns or possesses valid and binding licenses and other rights to use
all patents, trade secrets, trade names, trademarks, inventions and processes
used in its business, and it has not received any notice or claim with respect
thereto that asserts the rights of others with respect thereto.

 
 
(b)
To the Sellers' Knowledge, the use by the Company of the trade names, trademarks
or logos in a manner consistent with past practice will not result in the
infringement of the rights of any third party as of the Closing Date.

 
3.22
Master Option Agreement. The Sellers expressly acknowledge that:

 
 
(a)
Sellers have been provided with a copy of the executed version of the Master
Option Agreement, and Sellers expressly acknowledge herein that closing under
the Master Option Agreement is subject to certain conditions detailed in Section
12 of the Master Option Agreement, which Sellers represent to know and accept.

 
 
(b)
Purchaser would not have entered into this Agreement if Sellers had not accepted
to subject Closing hereunder to the closing under the Master Option Agreement,
since for Purchaser the purchase of the Purchased Shares hereunder without the
Master Option Agreement being in force is of no interest.


 
9

--------------------------------------------------------------------------------

 
 
3.23
Mining Representations

 
 
(a)
The Company is, as of the Effective Date, the sole beneficial owner of the
Properties, as evidenced in the Mining Right Purchase Agreement. Notwithstanding
the foregoing, as of the date hereof the transfer of ownership of the Properties
from the Recorded Owners to the Company has not been recorded under the mining
files.

 
 
(b)
the concessions of the Properties:

 
 
(i)
were validly issued,

 
 
(ii)
are registered before the Mining Authority as indicated in Section 3.23(a)
above,

 
 
(iii)
are presently in good standing, including with respect to the payment of all
Mining Fess, taxes and duties and the filing of all assessment reports required
to date, subject to compliance with Applicable Laws of Argentina in connection
therewith, and

 
 
(iv)
are presently free and clear of any Liens or encumbrances;

 
 
(c)
all operations on the Properties by the Company have been in compliance with all
Applicable Laws, including but not limited to mining, labour and taxation laws
and Environmental Laws and there are no outstanding work orders or actions to be
taken under Argentine legal requirements in respect of the Properties;

 
 
(d)
the Company has the rights to explore the Properties and neither the Company nor
the Sellers have been served with any notice of any adverse claims against any
of the Properties;

 
 
(e)
to the best Sellers’ knowledge the surfaces properties are fiscal lands;

 
 
(f)
to the best Sellers’ knowledge, information and belief, the Properties do not
lie within any protected area, rescued area, reserve, reservation, reserved area
or special needs lands as designated by any governmental entity having
jurisdiction, that would materially impair the development of a mining project
on such lands;

 
 
(g)
to the best of Sellers’ knowledge, information and belief, the Properties do not
lie within any border or frontier zone as designated by any governmental entity,
that would have an impact on any foreign individual or company directly or
indirectly controlled by a foreign company, that would acquire the Properties;
and

 
 
(h)
Sellers have made available to Purchaser all material information in its
possession or control relating to work done on or with respect to the
Properties, provided that Purchaser is not aware of any material facts or
circumstances that have not been disclosed to Purchaser and that should be
disclosed to prevent the representations and warranties contained in this
Section 3.23 from being misleading.

 
SECTION 4 - REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser represents and warrants to Sellers as of the date hereof and as of
the Closing Date as follows:

 
10

--------------------------------------------------------------------------------

 
 
4.1
Organization, etc. The Purchaser is a company duly organized, validly existing
and in good standing under the laws of Nevada, USA. The Purchaser has all
requisite corporate power and authority to own and operate its properties and to
carry on its business as now conducted.

 
4.2
Authority to Perform and Execute the Agreement. The Purchaser has all requisite
right, power and authority and full legal capacity to enter into this Agreement,
to carry out its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement, by the
Purchaser and the consummation by the Purchaser of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of the
Purchaser, and no other proceedings (corporate or otherwise)-on its part are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby and thereby. This Agreement has been, duly executed and
delivered by the Purchaser and constitutes legal, valid and binding obligations
of the Purchaser enforceable against the Purchaser in accordance with its terms.

 
4.3
No Conflict. The execution, delivery and performance of this Agreement by the
Purchaser or the consummation of the transactions contemplated hereby do not and
will not:

 
 
(a)
conflict with or violate any Applicable Law to the Purchaser and

 
 
(b)
conflict with, or result in a breach of or default under, any terms or
conditions of the by-laws or other organizational documents of the Purchaser.

 
4.4
Consents and Approvals. No consent, approval, authorization or other action by,
or filing with or notification to, any third party or any governmental, judicial
or regulatory authority on the part of the Purchaser is required for the valid
execution and delivery of this Agreement and the consummation by the Purchaser
of the transactions contemplated hereby.

 
4.5
Absence of Litigation. There are no claims, actions, proceedings (including any
workout, Chapter 11 or bankruptcy proceeding) or investigations pending or
threatened against the Purchaser or any of its Affiliates, or any of its or
their assets or properties, before any court, arbitrator or administrative,
governmental or regulatory authority which seek to delay or prevent the
consummation of the transactions contemplated hereby or which would be
reasonably likely to adversely affect or restrict the Purchaser's ability to
consummate the transactions contemplated hereby.

 
4.6
Financing. At Closing, the Purchaser will have all funds necessary to satisfy
all of its obligations hereunder and to consummate the transactions contemplated
by this Agreement on the terms set forth herein, and its ability to consummate
such transactions is not dependent or conditional upon receiving of financing
from any third party.

 
SECTION 5 - CERTAIN COVENANTS
 
5.1
Taxes. If applicable, any stamp Taxes (impuesto de sellos) payable in connection
with the execution and delivery of, and the consummation of the transactions
contemplated by this Agreement, shall be promptly paid by both parties.

 
5.2
Conduct of Business Prior to the Closing. Except as consented to by the
Purchaser or as otherwise contemplated by this Agreement, the Sellers jointly
and severally agree as follows:


 
11

--------------------------------------------------------------------------------

 
 
 
(a)
From the date hereof through the Closing Date, each Seller will cause the
Company to (i) preserve substantially intact the business organization of the
Company,

 
 
(b)
Prior to the Closing, each Seller will cause the Company to refrain from
amending its organizational or governing documents (except as provided under in
Section 6.3) or merge or consolidate, or obligate itself to do so, with or into
any other entity.

 
 
(c)
Prior to the Closing, each Seller will cause the Company to comply with and to
refrain from (i) changing its accounting methods, principles or practices (other
than such changes required by Argentine GAAP or applicable governmental
regulations), (ii) establishing or increasing any bonus, insurance, severance,
deferred compensation, pension, retirement, profit sharing, stock option
(including, without limitation, the granting of stock options, stock
appreciation rights, performance awards, or restricted stock awards), stock
purchase or other employee benefit plan, or otherwise increasing the
compensation payable or to become payable to any officers or key employees of
the Company, or (iii) entering into any material employment or severance
agreement with any of its employees or establishing, adopting, entering into or
amending any collective bargaining agreement except as may be required by
Applicable Law.

 
5.3
Due diligence. Sellers shall timely deliver to Purchaser all requested
information, documentary or otherwise, as necessary for purposes of conducting a
comprehensive due diligence by Purchaser regarding the Company in relation to
this Agreement. The Sellers shall cause the Company to permit the Purchaser and
its employees, agents, counsel and accountants or other representatives, between
the date hereof and the Closing, without interference to the ordinary conduct of
the business, to have free and unrestricted access during normal business hours
to the premises and personnel of the Company, to all the books, accounts,
records and other data of the Company (including, without limitation, all
corporate, accounting and tax records, guarantees, agreements, title
documentation, surveys, minute books, share certificate books, tax returns and
related correspondence, and financial statements of the Company) and to the
properties and assets of the Company, and to furnish to Purchaser such financial
and operating data and other information with respect to the business, legal
condition, properties and assets of the Company as Purchaser may from time to
time consider necessary or desirable to enable confirmation of the matters
represented, warranted and covenanted herein. Without limiting the generality of
the foregoing, it is agreed that the accounting representatives of Purchaser
shall be afforded ample opportunity to make a full investigation of all aspects
of the financial affairs of the Company

 
5.4
Books and Records. If after Closing has taken place and in order properly to
prepare documents required to be filed with governmental or regulatory
authorities or its financial statements, it is necessary that the parties hereto
or any successors be furnished with additional information relating to the
Company and such information is in the possession of another party hereto, such
party agrees to use its reasonable efforts to furnish such information to such
other party, at the cost and expense of the party being furnished such
information.

 
5.5
Confidentiality. Following the Closing, each Seller shall maintain, and cause
its Affiliates to maintain, the confidentiality of all confidential information
in its possession relating to or affecting the Company; provided, however, that
the foregoing shall not prohibit any disclosure of such confidential information
which is or becomes publicly available other than as a result of disclosure by
the Sellers or is required by Applicable Law or legal process or is required or
requested by regulatory or other governmental authorities or stock exchange.


 
12

--------------------------------------------------------------------------------

 
 
5.6
Authorizations; Consents and Notices. Each party hereto will use its reasonable
efforts to obtain or cause the Company to obtain all authorizations, consents,
orders and approvals of and provide all requisite notices to all Argentine and
foreign governmental or regulatory authorities and officials that may be or
become necessary for the performance of its obligations under this Agreement and
consummation of the transactions contemplated herein and will cooperate fully
with the other party in promptly seeking to obtain all such authorizations,
consents, orders and approvals. The parties hereto will not take any action that
reasonably can be expected to have the effect of delaying, impairing or impeding
the receipt of any required authorizations, consents, orders or approvals. The
Purchaser and the Sellers will consult, from time to time, regarding the status
of obtaining all authorizations and consents.

 
5.7
Mining Covenants: During the period comprised between Effective Date and Closing
Date, Sellers shall cause the Company to:

 
 
(a)
Duties and Obligations of the Company. (i) keep the Properties in good standing
by the doing and filing, or payment in lieu thereof, of all necessary assessment
work and payment of all taxes required to be paid and by the doing of all other
acts and things and the making of all other payments required to be made which
may be necessary in that regard; and (ii) conduct all work on or with respect to
the Properties in a careful and minerlike manner and in accordance with the
Applicable Laws of the jurisdiction in which the Properties are located

 
 
(b)
Amendment of Category of Minerals. make all relevant efforts in order to have
the category of mineral as evidenced in the mining files related to the
Properties amended in order to reflect that in such Properties there have been
indications of "lithium" and therefore, the concessions should be related to
First Category of Minerals and not only Second Category of Minerals.

 
 
(c)
Access and Exploration Works. grant to Purchaser the irrevocable right to access
the Properties as form the Effective Date (unless termination of the Agreement)
to conduct exploration works giving Sellers prior written notice. The right to
access the Properties shall also comprise Purchaser’s officers, agents,
employees and independent contractors

 
 
(d)
Notices. provide the Purchaser with copies of all notices and other documents it
receives in respect of the Properties by any Person.

 
SECTION 6 – CONDITIONS TO THE CLOSING
 
The obligation of the Purchaser to pay the Remaining Purchase Price and receive
the Purchased Shares at the Closing shall be subject, exclusively, to the
fulfillment or waiver by the Purchaser prior to or at the Closing Date of the
following conditions:
 
6.1
Bring Down Representations, Warranties and Covenants. Sellers shall furnish
Purchaser with a certificate signed by Sellers, dated as of the Closing Date
confirming the truth and accuracy, in all material respects of Sellers’
representations and warranties as set out in this Agreement, on and as of the
Closing Date, and that the covenants and agreements of Sellers to be observed
and performed at or before the Closing pursuant to this Agreement have been duly
observed and performed in all material respects


 
13

--------------------------------------------------------------------------------

 
 
6.2
Delivery of Closing Documentation. At the Closing, the Sellers shall deliver to
Purchaser the following documents:

 
 
(a)
Notices issued by each Seller in the terms of section 215 of Law n° 19,550 and
the pertinent registration in the shareholders’ registry book.

 
 
(b)
Share Certificates of the Company.

 
 
(c)
Books, seals and any other corporate and accounting books or records of the
Company, including but not limited to corporate minute books and stock ledger
books.

 
 
(d)
Resignations of the members of the board of directors of the Company, and their
resignations to receive any retribution and severance payment.

 
 
(e)
Originals of all powers of attorney issued.

 
 
(f)
Any other relevant documentation

 
6.3
Amendment to the Company’s Estatuto. The Company will have amended its Estatuto
and registered such amendments with the relevant agency in order to be entitled
to perform mining activities in Argentina and therefore be eligible to own
mining rights and mining properties.

 
6.4
Transfer of Mining Properties: The Company shall be the sole and registered
owner of the Properties. For purposes of evidencing such extent, the Sellers
shall furnish Purchaser with:

 
 
(a)
an opinion dated the Closing Date, from counsel for the Sellers in such form as
is satisfactory to Purchaser, such opinion to confirm that as of the Closing
Date the mining claims comprising the Properties have been validly located and
recorded in accordance with all Applicable Laws and the Company is the sole
recorded and beneficial owner of the Properties, and

 
 
(b)
a certificate issued by the Mining Authorities evidencing that the Properties
are in good standing, have been registered in favour of Lacus, compliy with all
mining obligations (“regimen de amparo”) and are free and clear of all Liens,
charges, and encumbrances

 
6.5
Category of Minerals. Sellers shall provide Purchaser with sufficient evidence
that Sellers have complied with the covenant set forth in Section 5.7(b) hereof.

 
6.6
Satisfaction with Due Diligence. Purchaser shall have completed due diligence to
its full satisfaction.

 
6.7
Closing of Master Option Agreement. Closing under the Master Option Agreement,
in the terms set forth in Section 12 thereof.

 
6.8
Bring Down Representations and Warranties by Purchasers. Purchaser shall furnish
the Sellers with a certificate signed by Purchaser, dated as of the Closing Date
confirming the truth and accuracy, in all material respects of Purchaser’
representations and warranties as set out in this Agreement, on and as of the
Closing Date.

 
6.9
Non-Performance of Conditions.  In the event that any of the conditions set
forth in this Section 6 of this Agreement shall not be fulfilled and/or
performed at or before the Closing Time, the defaulting Party will be subject to
a daily penalty of US$1,000.00.


 
14

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, the non-defaulting Party may terminate this
Agreement by notice in writing to the defaulting Party and the non-defaulting
Party shall thereupon be released from all obligations under this Agreement, and
the non-defaulting Party may refer the matter to arbitration pursuant to Section
8.4, seeking such relief as it may deem appropriate.
 
Notwithstanding the foregoing, in the event the Sellers are the defaulting
Party, the Sellers shall also immediately refund Purchaser the Initial Purchase
Price paid pursuant to Section 2.1(a) hereunder, in immediately available funds,
by wire transfer to the account indicated in writing by Purchaser.
 
SECTION 7 – INDEMNIFICATION
 
7.1
Indemnification by Sellers.

 
 
(a)
Each Seller shall severally (and not jointly with any other Seller) from time to
time indemnify, defend and hold harmless the Purchaser from and after the
Closing Date from and against any and all losses, payments (whether in cash or
in kind), claims, damages liabilities, obligations, penalties, judgments,
awards, costs, expenses, interest and disbursements (and any and all actions),
suits, proceedings and investigation in respect thereof, any amounts (whether in
cash or in kind) in settlement in respect of any of the foregoing and any and
all legal and other costs, expenses or disbursements in giving testimony or
furnishing documents in response to a subpoena or otherwise), including without
limitation, the costs, expenses and disbursements as and when incurred, of
investigating, preparing or defending any such action, suit, proceeding or
investigation, whether or not in connection with litigation in which the
Purchaser is a party (hereinafter collectively referred to as "Losses"), caused
by, relating to, based upon, arising out of or in connection with the material
breach of any (x) representation or warranty of such Seller contained in Section
3 which results in a Material Adverse Change, or (y) covenant or agreement of
such Seller pursuant to this Agreement.

 
 
(b)
In the event and to the extent that a Loss occurs in or with respect to or
relating to the Company and as a result thereof, the Company is required to make
a payment (whether in cash or in kind), the amount of such Loss for which
Sellers shall indemnify the Purchaser shall, be equal to such net amount.

 
7.2
Indemnification Procedures; Third Party Claims. The Purchaser shall give Sellers
prompt written notice of any claim, assertion, event or proceeding by or in
respect of a third party concerning any liability or damage as to which it may
request indemnification from Sellers hereunder; provided, however, that any
failure by the Purchaser to notify Sellers shall not relieve Sellers from its
obligations hereunder except to the extent Sellers is materially prejudiced in
connection with such claim by such failure and shall not relieve Sellers from
any other obligation or liability that it may have to the Purchaser otherwise
than under this Section 7. Upon written notice to the Purchaser given by Sellers
after receipt of notice of any such action or proceeding, Sellers may assume the
defense thereof at its own expense with counsel chosen by Sellers which counsel
shall be acceptable to the Purchaser. In addition, with respect to any action,
suit, proceeding or investigation to which the Purchaser is also a party, the
Purchaser may participate in the defense thereof with counsel chosen by the
Purchaser at the expense of the Purchaser. Purchaser shall cooperate with
Sellers in all matters in connection with the defense in which its consent is
required. Sellers shall be liable for any settlement of any claim against the
Purchaser made with Sellers' written consent, which consent shall not be
unreasonably withheld. Sellers shall not, without the prior written consent of
the Purchaser settle or compromise any claim unless such settlement or
compromise includes, as an unconditional term thereof, the giving by the
claimant to the Purchaser of an unconditional release from all liability in
respect of such claim.


 
15

--------------------------------------------------------------------------------

 
 
7.3
Indemnification by the Purchaser. The Purchaser shall indemnify, defend and hold
harmless Sellers from and after the Closing from and against any and all Losses
caused by, relating to, based upon, arising out of or in connection with the
breach of any representation, warranty, covenant or agreement of the Purchaser
pursuant to this Agreement.

 
SECTION 8 – MISCELLANEOUS
 
8.1
Survival of Representations and Warranties: Severability. All representations
and warranties made by any party contained in this Agreement, any Schedule or
certificate delivered pursuant hereto or made in writing by or on behalf of a
party in connection with the transactions contemplated by this Agreement shall
survive the Closing Date and remain in full force and effect for one year
following the Closing, except that the representations and warranties set forth
in Section 3.10 shall survive until the expiration of the applicable statute of
limitations; provided, however, that the indemnification obligations of each of
the parties with respect to such matters shall not terminate with respect to any
matter as to which the party entitled to indemnification hereunder shall have
made a claim prior to the time such representations and warranties shall have
ceased to survive by delivering written notice thereof to the other party
pursuant to the provisions set forth in Section 8.4(a) of this Agreement. All
statements contained in any Schedule, certificate or other instrument delivered
by a party pursuant to this Agreement or in connection with the transactions
contemplated by this Agreement shall be deemed representations and warranties
under this Agreement.

 
8.2
Waivers and Amendments. This Agreement may only be modified with written consent
of the parties hereto. Neither this Agreement nor any provision hereof may be
changed, waived, discharged or terminated orally, but only by a statement in
writing signed by the party against which enforcement of the change, waiver,
discharge or termination is sought.

 
8.3
Notices. etc. Except as otherwise provided in this Agreement, all notices and
other communications pursuant to this Agreement shall be in writing and shall be
delivered in person, by courier, or by certified airmail (postage prepaid,
return receipt requested). All such notices shall be sent to the facsimile
number or address (as the case may be) specified for the intended recipient in
Schedule 8.3, or to such other number or address as such recipient may have last
specified by notice to the other parties. All such notices shall be effective
upon receipt.

 
8.4
Dispute Resolution

 
 
(a)
In the event of any dispute, controversy or claim arising out of or relating to
this Agreement (including any provision of any Schedule thereto) or the breach,
termination or validity thereof ("Dispute"), upon the written request (a
"Request") of any party to this Agreement, the matter shall immediately be
referred to senior officers of each Party for resolution. The senior officers
shall meet immediately and attempt in good faith to negotiate a resolution of
the Dispute.


 
16

--------------------------------------------------------------------------------

 
 
 
(b)
If the parties are unable to resolve the Dispute within 10 days after receipt of
a Request, then any Party may submit the Dispute to arbitration as the exclusive
means of the resolving it in accordance with the rules of the General
Arbitration Tribunal of the Bolsa de Comercio de la Ciudad de Buenos Aires,
Republic of Argentina – whose award shall be unique and non appealable –
pursuant to the standing regulations for legal arbitration (as approved by
Resolution No.000052/93 of the General Inspection of Corporations of the
Republic of Argentina) which the Parties represent to known and accept

 
8.5
GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF ARGENTINA.

 
8.6
Successors and Assigns, etc.

 
 
(a)
This Agreement shall be binding upon the parties and their respective successors
and shall not be assignable by any party hereto, except that the Purchaser may
assign its rights under this Agreement (including but not limited to the right
to acquire the Purchased Shares) in whole or in part to one or more wholly owned
subsidiaries of the Purchaser which shall agree to be bound by all the
provisions hereof; provided. however, the Purchaser shall remain liable for the
full payment in cash of the purchase price in respect of the Purchased Shares.

 
 
(b)
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

 
8.7
Spousal Consents.

 
(a)
Claudio Antonio Larotonda, an Argentine individual, birth date November 13th,
1959, ID Nbr. 13,433,000, domiciled at Doblas 406 2º “A”, Buenos Aires City,
Argentina, married to Beatriz Silvia Vázquez Nistico, in accordance with the
provisions of Section 1277 of the Argentine Civil Code, hereby irrevocably
consents (i) the content of this Agreement; and (ii) the transfer of the
Purchased Shares that are owned by Nístico.

 
(b)
Marbeglys Josefina Arcaya, an individual, birth date July 3rd, 1973, Venezuelan
Passport Nbr. D 0657969, domiciled at Ugarteche 3177 1º Floor, Buenos Aires
City, Argentina, married to Daniel Boris Gordon, in accordance with the
provisions of Section 1277 of the Argentine Civil Code, hereby irrevocably
consents (i) the content of this Agreement; and (ii) the transfer of the
Purchased Shares that are owned by Gordon.

 
(c)
Consent referred in Section 8.7(a) and 8.7(b) above, shall also be stamped and
granted on the documents mentioned in Section 6.1 and 6.2(a) hereto.

 
8.8
Entire Agreement. This Agreement, its Schedules and the other documents
delivered pursuant hereto, constitute the entire understanding of the parties
with respect to the matter hereof, and supersede all prior understandings,
agreements and negotiations of the parties with respect to such matters.


 
17

--------------------------------------------------------------------------------

 
 
8.9
Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the parties shall
negotiate in good faith with a view to the substitution therefor of a suitable
and equitable solution in order to carry out, so far as may be valid and
enforceable, the intend and purpose of such invalid provision; provided.
however, that the validity, legality and enforceability of any such provision in
every other respect and of the remaining provisions contained herein shall not
be in any way impaired thereby, it being intended that all of the rights and
privileges of the parties hereto shall be enforceable to the fullest extent
permitted by Applicable Law.

 
8.10
Titles and Subtitles. The titles of the paragraphs and subparagraphs of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

 
8.11
Delays or Omissions. No delay or omission to exercise any right, power or remedy
on the part of any party upon any breach or default of any party to this
Agreement shall impair any such right, power or remedy, nor shall it be
construed to be a waiver of any such breach or default, or any acquiescence
therein, or of any similar breach or default thereafter occurring; nor shall any
waiver of any single breach or default be deemed a wavier of any of the breach
or default theretofore or thereafter occurring. In addition, any waiver, permit,
consent or approval of any kind or character on any party of any breach or
default under this Agreement must be in writing and shall be effective only to
the extent specifically set forth in such writing and all remedies either under
this Agreement, or by Applicable Law otherwise afforded to any party, shall be
cumulative and not alternative.

 
8.12
Expenses. Except as specifically provided otherwise in this Agreement, each
party shall bear its own costs and expenses in connection with the transactions
contemplated hereby, whether or not such transactions are consummated.

 
8.13
Disclosure Supplements. Prior to the Closing, Sellers shall supplement or amend
the Schedules to this Agreement with respect to any matter (a) which may arise
hereafter and which, it existing or occurring at or prior to the date hereof,
would have be required to be set forth or described in the Schedules to this
Agreement or (b) which makes it necessary to correct any information in the
Schedules to this Agreement or in any representation and warranty of the parties
herein.

 
8.14
Future Performance. Without in any way reducing or relieving Sellers of any of
its obligations under this Agreement or otherwise and without in any way waiving
any of the rights of the Purchaser, the parties acknowledge that it is not their
intention that Sellers guarantee in any manner the prospects, future performance
or financial results of the Company.


 
18

--------------------------------------------------------------------------------

 

APPENDIX B


SAMPLE OF ACCEPTANCE LETTER


[LI3 ENERGY INC’S LETTERHEAD]


March [__], 2010


BEATRIZ SILVIA VAZQUEZ NÍSTICO
DANIEL BORIS GORDON
Reconquista 1016 4th. Floor
C1003ABV Buenos Aires
Argentina


Re: ACCEPTANCE LETTER


Dear Sir,


We hereby fully accept your SHARE PURCHASE AGREEMENT OFFER sent through the
letter dated March [__], 2010.


Yours Sincerely,


LI3 ENERGY, INC.


Per:
   
 
Name:
 
Title:

I have the authority to bind the Corporation

 
19

--------------------------------------------------------------------------------

 